Citation Nr: 0726334	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an earlier effective date than December 9, 
2003, for an evaluation of 100 percent for service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date than July 30, 
2003, for a grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	James Harris, Attorney at Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
granted service connection for PTSD and assigned an 
evaluation of 50 percent, effective July, 30, 2003; and an 
August 2004 RO decision, which increased the veteran's 
evaluation for his PTSD to 100 percent, effective December 9, 
2003.  

In January 2007, the Board remanded these matters to schedule 
the veteran for a Travel Board hearing before a Veterans Law 
Judge at the Muskogee, Oklahoma RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As mentioned above, the issues currently before the Board 
were remanded in  January 2007 in order to schedule the 
veteran for a Travel Board hearing.  A Travel Board hearing 
was scheduled for June 2007.  Due to unforeseen 
complications, the veteran apparently arrived late and 
requested that his hearing be rescheduled.  The Board has 
granted his request.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.  Provide him and his representative 
reasonable advance notice of the date, time, 
and location of the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

